                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       No. 2:18-CR-161
                                              )
HEATHER DAWN DUPREE                           )

                                             ORDER

       This criminal matter is before the Court to consider the report and recommendation of the

United States Magistrate Judge dated May 15, 2019, [Doc. 274].                 In that report and

recommendation, the Magistrate Judge recommends that this Court grant the defendant’s motion

to withdraw her plea of not guilty to Count One of the Indictment, accept her guilty plea to Count

One of the Indictment, and adjudge the defendant guilty of that count as set forth in the Indictment.

       On May 15, 2019, United States Magistrate Judge Clifton Corker conducted a plea hearing

in this case, at which he found the defendant fully capable and competent to enter an informed

plea. The Magistrate Judge found that the defendant understood the nature of the charges and

penalties provided by law, that she knowingly and voluntarily entered her plea of guilty to Count

One of the Indictment with full understanding of all rights she was waiving, and free from any

force, threats, or promises. The Magistrate Judge further found that the guilty plea has a sufficient

basis in fact. The time for objecting to the report and recommendation has passed, and neither

party has objected.

       After full consideration of the matter, the Court hereby ACCEPTS and ADOPTS the

Magistrate Judge’s report and recommendation, [Doc. 274], and ORDERS as follows:

       (1) The defendant’s plea of guilty as to Count One of the Indictment is ACCEPTED;
(2) The defendant is hereby ADJUDGED guilty of the charge set forth in Count One of

   the Indictment; and

(3) The defendant SHALL REMAIN in the custody of the United States Marshals pending

   sentencing in this matter, which is currently scheduled to commence on September 16,

   2019 at 1:30 p.m. before the undersigned.

ENTER:

                                                       s/J. RONNIE GREER
                                                  UNITED STATES DISTRICT JUDGE




                                       2
